Per Curiam.

Upon its face the complaint States á Cause df action in favor of plaintiff corporation against the defendant for tho conversion by defendant of plaintiffs property, and the action should not be dismissed solely on the ground of the lack of any authority from the two-man board of directors (one of whom is the defendant, and the other the corporation’s president) to bring suit.
The judgment should be reversed and new trial ordered, with costs to appellant to abide the event.
Fbankenthaleb. and Noonan, JJ., concur; McCook, J., dissents.
Judgment reversed, etc.